Citation Nr: 1523266	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of stomach and esophageal cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the VA Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The competent medical evidence of record demonstrates that the Veteran's gastroesophageal cancer is at least as likely as not etiologically related to service due to herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for gastroesophageal cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran contends that his currently diagnosed stomach and esophageal cancer is related to his active duty service, specifically, his exposure to herbicide while serving in Vietnam.  During the April 2015 Board hearing, the Veteran testified that based upon what he has been told by his treating physician, he believes that his stomach and esophageal cancer was caused by herbicides to which he was exposed during his tour of duty in Danang, Vietnam, one of the areas of the highest concentration of Agent Orange.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.

The following diseases are deemed associated with herbicide agent exposure, under VA law: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus (Type II), Hodgkin's disease, ischemic heart disease, hairy cell leukemia and other chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson' disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309; see Final Rule, 78 Fed. Reg. 54,763 -65 (September 6, 2013).

The Veteran's service personnel records show that he served in Counter Insurgency Operation, in Danang, Vietnam, from March 6, 1968 to March 29, 1969.  He is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

Here, the issue presented is whether the Veteran's claimed disability is related to his military service on a direct, including presumptive, basis.  The Veteran has a current diagnosis of gastroesophageal cancer.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Although the Veteran is presumed to have been exposed to herbicides during service, a finding of service connection by presumption is not warranted here, as gastroesophageal cancer is not among those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332 -81335 (December 27, 2010).

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection on direct bases.  Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's gastroesophageal cancer to the in-service exposure to herbicides.

In support of his claim, the Veteran provided an April 2015 letter from Dr. Puneet Cheema, a private oncologist, who states that dioxins, better known as Agent Orange, is a probable carcinogen and opines that given that the Veteran's cancer involved the aerodigestive tract, similar to non-small cell lung cancer and other aerodigestive tract malignancies recognized to have a correlation to herbicide exposure, the Veteran's cancer "as likely as not" has a link to his exposure to the dioxins.

The Board finds that the foregoing opinion to be well-reasoned and persuasive in light of the explanation provided by the physician, as well as his expertise in this matter, including his involvement in the Veteran's ongoing cancer treatment.

Also in support of his claim, the Veteran has submitted a non-publicized VA report on the association between adverse health effects and exposure to Agent Orange.  That report lists several immunological and toxicological studies showing positive association between dioxin exposure and human malignancy and includes an opinion that it is at least as likely as not that esophageal cancers are caused by exposure to Agent Orange.

In contrast, a June 2013 VA examiner opined that the Veteran's diagnosed gastroesophageal cancer is "less likely as not found on the list of presumptive conditions related to Agent Orange exposure."  The examiner explained that the "aerodigestive tract" noted in Dr. Cheema's statement consists of combined organs and tissues of respiratory tract and the upper part of the digestive tract (including the lips, mouth, tongue, nose, throat, vocal cords, and part of the esophagus and windpipe) while the list of presumptive conditions related to Agent Orange exposure includes the respiratory tract but does not include the aerodigestive tract.  However, it is not disputed that gastroesophageal cancer is not among those diseases presumptively linked to herbicide exposure under 38 C.F.R. § 3.309(e).  Rather, the primary issue in this case is whether the Veteran's gastroesophageal cancer is related to his in-service exposure to herbicides, whether it be a presumptive condition or not.  See Combee, 34 F.3d at 1043.  In that regard, the examiner's opinion fails to discuss the real issue presented in this case and therefore has no probative value.  

Consequently, the Board finds that Dr. Cheema's nexus opinion is more probative than the June 2013 VA medical opinion.  Accordingly, the Board finds that service connection for gastroesophageal cancer is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for gastroesophageal cancer is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


